Case: 1:20-cv-00247 Document #: 4-16 Filed: 01/14/20 Page 1 of 11 PageID #:185




                          EXHIBIT                VI
1/5/2020       Case: 1:20-cv-00247 Document产品中心
                                            #: 4-16 Filed: 01/14/20 Page 2 of 11 PageID #:186
                                                 / 平衡车_深圳市联昶电子有限公司官网


                                                                          +86 0755 84847799




                                                                                               

     产品中心

       笔记本电池                                                                                        ⇒

   (/html/products/lm1/)

       电动工具电池                                                                                       ⇒

   (/html/products/lm2/)

       四轮滑板                                                                                         ⇒

   (/html/products/lm3/)

       平衡车                                                                                          ⇒

   (/html/products/lm4/)

       滑板车                                                                                          ⇒

   (/html/products/chanpinlanmu5/)


                       产品展示
                       PRODUCT

   (/html/products/)

   联系我们 / Contact us




   (/html/contact/map/)



   主页 (http://www.hkunisun.com/) > 产品中心 (/html/products/) > 平衡车 (/html/products/lm4/)

   >



                                                                                                        



www.hkunisun.com/html/products/lm4/                                                                     1/5
1/5/2020     Case: 1:20-cv-00247 Document产品中心
                                          #: 4-16 Filed: 01/14/20 Page 3 of 11 PageID #:187
                                               / 平衡车_深圳市联昶电子有限公司官网




                                      (/html/products/lm4/38.html)

                                          蓝牙 五角星6.5寸 紫色

                                      (/html/products/lm4/38.html)




                                      (/html/products/lm4/35.html)

                                          蓝牙+跑马灯6.5寸 玫红

                                      (/html/products/lm4/35.html)




                                      (/html/products/lm4/32.html)

                                        蓝牙+跑马灯6.5寸 电镀玫红

                                      (/html/products/lm4/32.html)




                                                                                              



www.hkunisun.com/html/products/lm4/                                                           2/5
1/5/2020     Case: 1:20-cv-00247 Document产品中心
                                          #: 4-16 Filed: 01/14/20 Page 4 of 11 PageID #:188
                                               / 平衡车_深圳市联昶电子有限公司官网




                                      (/html/products/lm4/37.html)

                                        蓝牙+跑马灯6.5寸 星空玫红

                                      (/html/products/lm4/37.html)




                                      (/html/products/lm4/34.html)

                                          蓝牙+跑马灯6.5寸 蓝色

                                      (/html/products/lm4/34.html)




                                      (/html/products/lm4/31.html)

                                         蓝牙+跑马灯6.5寸 电镀绿

                                      (/html/products/lm4/31.html)




                                                                                              



www.hkunisun.com/html/products/lm4/                                                           3/5
1/5/2020     Case: 1:20-cv-00247 Document产品中心
                                          #: 4-16 Filed: 01/14/20 Page 5 of 11 PageID #:189
                                               / 平衡车_深圳市联昶电子有限公司官网




                                               (/html/products/lm4/36.html)

                                                   蓝牙+跑马灯6.5寸 迷彩绿

                                               (/html/products/lm4/36.html)




                                               (/html/products/lm4/33.html)

                                                    蓝牙+跑马灯6.5寸 黑色

                                               (/html/products/lm4/33.html)




                                               (/html/products/lm4/30.html)

                                                   蓝牙+跑马灯6.5寸 电镀蓝

                                               (/html/products/lm4/30.html)




                        首页        1   2 (list_15_2.html)   下一页 (list_15_2.html)   末页 (list_15_2.html)




                                                                                                        



www.hkunisun.com/html/products/lm4/                                                                     4/5
1/5/2020     Case: 1:20-cv-00247 Document产品中心
                                          #: 4-16 Filed: 01/14/20 Page 6 of 11 PageID #:190
                                               / 平衡车_深圳市联昶电子有限公司官网




                             地址：深圳市龙岗区龙岗街通龙新社区兰二路43号A栋                 粤ICP32659859

                                电话：+86 0755 84847799   邮箱：info@hkunisun.com   QQ：

                                           深圳市联昶电子有限公司 版权所有




                                                                                              



www.hkunisun.com/html/products/lm4/                                                           5/5
1/5/2020       Case: 1:20-cv-00247 Document #:关于我们_深圳市联昶电子有限公司官网
                                               4-16 Filed: 01/14/20 Page 7 of 11 PageID #:191

                                                                          +86 0755 84847799




                                                                                               

     关于我们

     企业文化                                                                                           ⇒

   (/html/about/wenhua/)

     荣誉资质                                                                                           ⇒

   (/html/about/rongyu/)


                       产品展示
                       PRODUCT

   (/html/products/)

   联系我们 / Contact us




   (/html/contact/map/)



   主页 (http://www.hkunisun.com/) > 关于我们 (/html/about/)



      才子网络是一家专业从事企业营销策划、电子商务运营服务的公司，主要业务包含精品网站制作、电子商
      务平台托管、百度竞价外包、
      我们主要提供以下几点服务：
      a 淘宝开店与装修
      b 网站建设
      c 百度竞价外包
      d 网络营销外包
      1、以真心换真情，站在客户角度，客户的满意就是我们的追求，切实结合客户营销情况，制定营销方案。

      2、团队网络营销实战经验丰富，可以规避很客户在网络营销中不必要的投入。节省推广费用，增强营销效
      果。
www.hkunisun.com/html/about/                                                                            1/3
1/5/2020    Case: 1:20-cv-00247 Document #:关于我们_深圳市联昶电子有限公司官网
                                            4-16 Filed: 01/14/20 Page 8 of 11 PageID #:192
      3、专业铸就品质，服务赢得信赖，专业的技术水平是我们的根本，贴心的服务是我们和客户之间的友谊桥
      梁。


      才子网络自成立以来，一直专注于互联网品牌建设，我们团队的成员曾务于国内优秀广告公司及互联网公
      司业务类型涉及WEB视觉、交互设计、移动终端用户体验等质量和信誉是我们存在的基石。我们注重客户
      提出的每个要求，充分考虑每一个细节，积极的做好服务，努力开拓更好的视野。我们永远不会因为我们
      曾经的成绩而满足。在所有新老客户面前，我们都很乐意虚心、朴实的跟您接触，更深入的了解您的企
      业，以便为您提供更优质的服务！


      我们的服务宗旨:持续为客户创造最优质的服务


      感谢您选择才子网络，每一次倾心的合作都是一个全新的体会和挑战，让我们从沟通开始这次愉快的合作
      吧！


      高质量
      才子网络工作室认真对待每一个客户，我们不用口头语言来吹捧我们的优秀，成百上千的案例，见证着我
      们成长。


      高效率
      直接与设计师、程序师沟通！我们崇尚速度，喜欢感受风驰电掣的狂飙，所以在3-5个工作日内我们为您提
      供最完美的方案，我们拒绝拖沓!


      高诚信
      客户是什么，他们在想什么，需要我们做什么，这些问题一直困扰着我们。但是经过几年的实践，发现做
      好客户关系其实很容易，那就是真诚！


      不参加无偿比稿，我们认为深入的沟通和了解在任何时候都比所谓的“比稿”重要的多！对我们来说，时
      间和精力都是有限的资源，将更多的心思放在已签约的，相互信赖的客户与项目身上，为其提供更好的设
      计与服务，这是我们的义务，更是责任所在。


      所谓“先出个首页了解一下你们的实力”，“我们的情况不一样，怕你们设计不好”之类的托辞，我们恕
      不能接受。大量成功的案例足以说明我们的实力和水准，如果我们的案例、业绩、专业精神，任不放心足
      以托付的话，那只能说明一个问题：我们彼此需要下一个合适的合作伙伴！




www.hkunisun.com/html/about/                                                                 2/3
1/5/2020    Case: 1:20-cv-00247 Document #:关于我们_深圳市联昶电子有限公司官网
                                            4-16 Filed: 01/14/20 Page 9 of 11 PageID #:193
                               地址：深圳市龙岗区龙岗街通龙新社区兰二路43号A栋               粤ICP32659859

                                电话：+86 0755 84847799   邮箱：info@hkunisun.com   QQ：

                                           深圳市联昶电子有限公司 版权所有




www.hkunisun.com/html/about/                                                                 3/3
1/5/2020    Case: 1:20-cv-00247 Document #: 联系我们_深圳市联昶电子有限公司官网
                                            4-16 Filed: 01/14/20 Page 10 of 11 PageID #:194

                                                                        +86 0755 84847799




                                                                                         

     联系我们

     地图导航                                                                                     ⇒

   (/html/contact/map/)


                       产品展示
                       PRODUCT

   (/html/products/)

   联系我们 / Contact us




   (/html/contact/map/)


   主页 (http://www.hkunisun.com/) > 联系我们 (/html/contact/)



      您可以通过以下方式联系我们，我们全天候为您服务！
      工作时间（周六日休息）

      09:00-12:00 AM 14:00-17:30 PM



      售前咨询

      +86 0755 84847799


      技术客服

      +86 0755 84847799


      E-mail


      info@hkunisun.com


      公司地址
www.hkunisun.com/html/contact/                                                                    1/2
1/5/2020    Case: 1:20-cv-00247 Document #: 联系我们_深圳市联昶电子有限公司官网
                                            4-16 Filed: 01/14/20 Page 11 of 11 PageID #:195
      公司地址

      深圳市龙岗区龙岗街通龙新社区兰二路43号A栋




                             地址：深圳市龙岗区龙岗街通龙新社区兰二路43号A栋                  粤ICP32659859

                                 电话：+86 0755 84847799   邮箱：info@hkunisun.com   QQ：

                                            深圳市联昶电子有限公司 版权所有




www.hkunisun.com/html/contact/                                                                2/2
